Citation Nr: 1601661	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  06-32 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2005 by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which denied the Veteran's service connection claim for hypertension.  A notice of disagreement was received in June 2005.  The RO furnished the Veteran a Statement of the Case in September 2006, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2006.  Thereafter, Supplemental SOCs (SSOCs) were issued in June 2007, June 2010, October 2010, July 2011, December 2012, December 2013, and July 2015.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in San Antonio, Texas.  A copy of the transcript has been associated with the Veteran's claims file.  

This appeal has been remanded in June 2012, October 2013, and March 2015 for further evidentiary development.  

In July 2015, the Veteran waived his right to have additional evidence considered by the RO and requested his claims file to be sent immediately to the Board.  See July 2015 30-Day Due Process Waiver.  As such, this claim is properly in front of the Board and the Board can continue with further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.




FINDING OF FACT

The credible and probative evidence demonstrates that the Veteran did not exhibit hypertension in service, or within one year after discharge from service, and hypertension is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by active service, and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

In the October 2004 and June 2012 VCAA letters sent to the Veteran, the RO/AMC provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that would be obtained by VA.  The 2012 VCAA letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Veteran's claim was last readjudicated in a July 2015 supplemental statement of the case.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes private and VA treatment records.  Also, the Veteran was afforded VA examinations in July 2012 and November 2013 pursuant to the June 2012 and October 2013 Board remand directives.  Thereafter, pursuant to the March 2015 Board remand directive, an addendum VA opinion was rendered in June 2015.  The Board finds that the reports on these examinations are adequate as the examiner reviewed the claims file, considered the contentions of the Veteran, and examined the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Moreover, the June 2015 VA addendum opinion, upon which the present decision is based, provided a supporting rationale for the opinion rendered and was based on a thorough review of the record.

Furthermore, the Veteran was also provided an opportunity to set forth his contentions during a January 2012 Board hearing.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In regard to the first duty, during the hearing, the undersigned enumerated the issues on appeal.  In regard to the second duty, relevant testimony was elicited from the Veteran and thereafter appropriate development was conducted.  Thus, the obligations under 38 C.F.R. § 3.103(c)(2) were met. 

As discussed above, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant treatment he received for his disability, and providing testimony at the Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the March 2015 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).   

II.  Entitlement To Service Connection For Hypertension

The Veteran seeks service connection for hypertension.  He essentially contends that his hypertension began during or within one year of his separation from service.

Applicable Laws

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.
 
Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including cardiovascular-renal diseases like hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

38 C.F.R. § 4.104 Diagnostic Code 7101 Note (1) defines hypertension as when "the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90 mm."

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Facts

i.  Service Treatment Records

The Veteran's service treatment records reflect that his heart was clinically normal upon examination in June 1974, prior to his entry into service.  See June 1974 Report of Medical Examination   At this time, his blood pressure was noted to be 120/70.  Id.  
 
On his June 1974 report of medical history, prior to his entrance into service, the Veteran expressly denied any past or current high or low blood pressure, in addition to denying any past or current pain or pressure in the chest, shortness of breath, or palpitation or pounding of heart.  See June 1974 Report of Medical History.    

The Veteran's April 1976 periodical examination reflects that his heart was clinically normal upon examination, and his blood pressure at this time was noted to be 110/68.  See April 1976 Periodical Examination.  

A May 1985 periodical examination reflects that his heart was clinically normal upon examination, and his blood pressure at this time was noted to be 122/90.  See May 1985 Periodical Examination.  

On his May 1985 report of medical history, the Veteran expressly denied any past or current high or low blood pressure, shortness of breath, heart trouble, and palpitation or pounding of heart.  See May 1985 Report of Medical History.  However, the Veteran did list having pain or pressure in the chest that he elaborated as being sharp, stabbing chest pain with coughing or sneezing, which had lasted a few days prior to his filling out the May 1985 report of medical history.  Id.  In this regard, the Veteran expressly commented that these symptoms had resolved at the time when he filled out the May 1985 report of medical history.  Id.       

Thereafter, an August 1986 report of medical examination reflects his heart was clinically normal upon examination, and his blood pressure at this time was noted to be 110/70.  See August 1986 Report of Medical Examination.   

Later, in an August 1986 report of medical history, the Veteran noted that he had high or low blood pressure, but denied any past or current shortness of breath, heart trouble, and palpitation or pounding of heart.  See August 1986 Report of Medical History.  Within this document, a medical provider questioned whether the Veteran had a history of hypertension without good documentation in his chart.  Id.
Thereafter, a September 1989 report of medical examination reflects that his heart was clinically normal upon examination, and his blood pressure at this time was noted to be 110/70.  See September 1989 Report of Medical Examination.  On his September 1989 report of medical history, the Veteran again expressly denied any past or current high or low blood pressure, pain or pressure in chest, shortness of breath, heart trouble, and palpitation or pounding of heart.  See September 1989 Report of Medical History.  

Of relevance, within the Veteran's chronological record of medical care, an April 1986 consultation note reflects that his blood pressure was measured for three sets of orthostatics while the Veteran was seeking treatment for dizziness and headaches.  See April 1986 Consultation Note From Veteran's Chronological Record of Medical Care.  His left arm blood pressure readings from these three sets of readings were as follows: 124/80; 124/80; 120/80.  Id.  His right arm blood pressure readings from these three sets of readings were as follows: 120/78; 122/80; 122/80.  Id.  At this time, his treating physician expressly noted that the Veteran had normal blood pressure.  Id. 

ii.  Post-Service Treatment Records

A December 1991 VA medical record remarked that the Veteran had no history of heart disease or hypertension.  See December 1991 San Antonio Outpatient Clinic VA Medical Center Record.  

Thereafter, in an October 1992 private treatment note, the Veteran denied any history of hypertension.  See October 1992 Alamo Orthopedic Surgery Associates Treatment Note.  

In contrast, however, an August 2011 physician letter from Dr. R.L., in pertinent part, remarked that the Veteran has had persistent elevated blood pressure readings since 1980.  See August 2011 Dr. R.L. Note. 



iii.  VA Examinations

The Veteran was first afforded an in-person VA examination in November 2004 for a claim for hypertension, which was denied within an April 2005 rating decision.  See April 2005 Rating Decision.  Parenthetically, the Board notes that this April 2005 rating decision was not timely appealed and it is not currently before the Board; however, facts gathered from the in-person interview from the November 2004 VA examination will be discussed below, as they shed light on the Veteran's present claim for hypertension.    

At the November 2004 VA examination, the Veteran was diagnosed with mild hypertension, which the VA examiner noted to be well-controlled and without any hypertensive complications.  See November 2004 VA Examination.  At this time, the Veteran asserted that he was diagnosed with hypertension approximately six months earlier, and that he had been on medications ever since.  Id.  Although the November 2004 VA examiner provided a negative nexus opinion, this opinion will not be discussed, as the Board did not factor this VA examiner's medical opinion in reaching its conclusion.

Thereafter, the Veteran was afforded a VA examination in July 2012, at which time the Veteran was again diagnosed with having hypertension.  See July 2012 VA Examination.  In contrast to the Veteran's assertions in November 2004, during which time he asserted that he had hypertension starting six months prior to November 2004, the Veteran, within the July 2012 VA examination, stated that his hypertension began in 1992.  Id.  Although the July 2012 VA examiner provided a negative nexus opinion, this opinion and the supporting rationale will not be discussed, as the Board, in its October 2013 Remand, found the VA examiner's medical opinion to be inadequate.  See October 2013 Remand.  Thus, the Board, within the present decision, did not factor this VA examiner's medical opinion in reaching its conclusion.
     

Subsequently, the Veteran was afforded an in-person VA examination in November 2013.  At this time, the Veteran was once again diagnosed with hypertension.  See November 2013 VA Examination.  
 
The November 2013 VA examiner conducted a review of the service treatment records and listed the instances during which the Veteran's blood pressure was checked during service.  In relevant part, the November 2013 VA examiner listed the following instances (with corresponding comments) from the Veteran's service treatment records where elevated blood pressure readings were noted:

- 1/14/80 = 130/90; 
- 9/18/81 = 122-130/76-90 during a visit for diarrhea; 
- 3/5/1983 = 130/90 during a visit for congestion; 
- 5/7/85 (on record of medical history) = 122/90, with a weight of 180 pounds; 
- 4/5/86 = 120-124/78-96 during a visit for dizziness these were 6 blood pressures in 2 sets of orthostatics combined; 
- 10/26/90 = 180/78; 
- 1/17/92 = 138/102, 130/90 during a flex sig procedure.  

See November 2013 VA Examination Report, Pages 3-4. 

Furthermore, the November 2013 VA examiner noted that the Veteran's post-service medical records were silent for any blood pressure readings until March 2003, at which time the Veteran's blood pressure readings were noted to be 150/90 when the Veteran was seen for sinus problems.  Id. at 4.  

Due to the above-mentioned facts, the November 2013 VA examiner provided a negative nexus opinion.  However, as the March 2015 Remand found this medical opinion to be inadequate, the Board, within this current decision, did not factor this VA examiner's medical opinion in reaching its conclusion.  See March 2015 Board Remand.  Thus, the November 2013 VA medical opinion will not be discussed further. 

The March 2015 Board remand instructed for the November 2013 VA examiner to provide an addendum opinion to clarify her medical opinion.  Thus, the November 2013 VA examiner provided an addendum opinion in June 2015.  See June 2015 VA Addendum Opinion.

In pertinent part, the June 2015 VA addendum opinion noted the following:

"The significance of listing the Veteran's blood pressure readings, reason for the treatment visit, and the Veteran's weight is that these both effect (sic) blood pressure.  Of course, many things can effect (sic) it but these are the factors that I was able to find in the Medical Records.  If someone has an elevated BP and is being seen for pain or illness, that may falsely elevate BP.  At times[,] BP increases follow weight gain.

For example: April 15, 1986, he was see[n] for dizziness.  In order to see if dizziness is due to dehydration, a series of BP's are done lying down, sitting,
standing.  This is part of a measurement called orthostatics.  Bp's of 90 [mm] or more in a situation when he is ill and dizzy, [is] not reliable for diagnosing HTN.  It is usually followed up to be sure it normalizes, which was done 4/28/86.
      
A BP like August 1986, when he [the Veteran] [was] just there for Record of Medical Exam, which is le[ss] like to falsely elevate BP and the reading was 100/70.
      
The best way to determine BP readings is ambulatory blood pressure monitoring.  Without that available[,] there are 3 or 5 day BP checks done when ideally, the person is at the office[,] not sick, not on OTC medications that can raise BP, not in pain and has had a good night's sleep.  The reason to do 3 day or 5 day checks is to establish if the elevation is consistent."  

See June 2015 VA Addendum Opinion.  


Furthermore, the June 2015 VA addendum opinion added the following:

"For VA purposes, [hypertension is defined as] diastolic blood pressure 90 mm or greater, or systolic blood pressure 160 mm or greater with a diastolic blood pressure of less than 90 mm.  This definition does not indicate that several isolated values above 90 or above 160 diagnoses Hypertension. 

Hypertension is based on multiple BP's. The very few times that the diastolic was 90 or more were not consistently that high.  The last one above 90 was that 4/15/86 when he was dizzy - he was [not] well at that time.  From 4/15/86 to the time that he was separated from the military in 1991[,] his diastolic BP's stayed below 90.

There is only 1 systolic BP from 1979 to his separation in 1991, that was over 160 and that was on 10/26/90.  Reason for the visit is not documented, however the rest of his BP's before and after that one have not been over 160. Therefore[,] BP over 160 is not consistent, it has not been a pattern.

Review of records shows that they are silent for the exact date he was finally diagnosed with HTN.  The C&P note dated 11/9/04 shows documentation that the Veteran gave a stated history of having been diagnosed with HTN about 6 months before his 11/9/04 exam, which would make it about 5/2004. This is a 13[]-years gap between that time he separated from the military and the time he was diagnosed."

See June 2015 VA Addendum Opinion.  

Providing the above-mentioned rationale, the June 2015 VA addendum opinion opined that the Veteran's currently diagnosed hypertension is less likely than not (less than 50 percent probability) etiologically related to his service.  Id.  




iv.  Lay Statements

The Veteran testified at his January 2012 Travel Board Hearing that he was diagnosed with hypertension within a year after he left service.  See January 2012 Board Hearing Transcript, Page 7.   

In a June 2013 post-remand brief, the Veteran's representative noted that the Veteran had completed a questionnaire in 1992, at which time he had reported that his hypertension had begun in 1992.  See June 2013 Appellant Post-Remand Brief.    

Analysis

The Board notes that there is ample evidence in the record which demonstrates that the Veteran currently suffers from hypertension.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

Turning to the question of in-service incurrence, the Board finds that the above evidence does not credibly establish that the Veteran was diagnosed with, or treated for hypertension in service, or within the one-year presumptive period following service. 

The evidence reflects that the Veteran and his representative, have variously reported that the Veteran was treated for hypertension while in service and that he was diagnosed with hypertension in 1992, which would have been within one year from discharge.  See January 2012 Board Hearing Transcript, Page 7; see also June 2013 Appellant Post-Remand Brief.  Moreover, the Veteran's private physician also opined in a letter that the Veteran has had persistent elevated blood pressure readings since 1980.  See August 2011 Dr. R.L. Note. 

At the onset, the Board notes that the assertion that the Veteran was diagnosed with hypertension in 1992 is directly contradicted by the December 1991 VA medical record, which noted that the Veteran had no history of heart disease, or hypertension.  See December 1991 San Antonio Outpatient Clinic VA Medical Center Record.  Additionally, the Veteran's recent assertions are also directly contradicted by the October 1992 private treatment note, where the Veteran denied any history of hypertension.  See October 1992 Alamo Orthopedic Surgery Associates Treatment Note.  Moreover, during the Veteran's November 2004 VA examination for hypertension (which was related to a previous claim not presently on appeal), the Veteran himself stated that he was diagnosed with hypertension approximately six months earlier in 2004.  See November 2004 VA Examination.        Given these contradictions, the Board cannot accept any single lay statement regarding the initial diagnosis and treatment for the Veteran's hypertension as credible.  

The Board acknowledges the Veteran's private physician's note, which opined that the Veteran has had persistent elevated blood pressure readings since 1980.  See August 2011 Dr. R.L. Note.  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes, however, it may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, the Board puts low probative weight on the Veteran's private physician's August 2011 opinion regarding the Veteran's persistent elevated blood pressure readings since 1980, as there is no indication within the record that this private physician had reviewed the Veteran's extensive service treatment records or his post-service clinical records, which would be necessary in providing an accurate medical opinion about the Veteran's historical blood pressure readings.   

The Board also acknowledges the May 1985 report of medical history where the Veteran listed having a past history of pain or pressure in the chest; however, the Board notes that, within this report of medical history, the Veteran himself had expressly commented that these symptoms had already resolved at the time he was filling out the May 1985 report of medical history.  See May 1985 Report of Medical History.  

Additionally, the Board also takes into account the August 1986 report of medical history, where the Veteran checked that he had a current or past history of high or low blood pressure, and also recognizes the medical provider's commentary within this document, which questioned whether the Veteran had a history of hypertension without good documentation in his chart.  See August 1986 Report of Medical History.  First, the Veteran's notations are contradicted by a subsequent report of medical history in September 1989, where the Veteran himself expressly denied any past or current high or low blood pressure, pain or pressure in chest, shortness of breath, heart trouble, and palpitation or pounding of the heart.  See September 1989 Report of Medical History.  

With regards to the notation provided by the medical provider within the August 1986 report of medical history, the Board points out that medical professionals are not competent to transform lay history with no medical comment into competent medical evidence based on their status as medical professionals.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  In this regard, the Board highlights that hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  In this regard, the Veteran's extensive service treatment records, spanning 16 years, are silent with respect to any findings of hypertension, as defined within VA regulations.  In fact, during an April 1986 consultation, a few months prior to the August 1986 report of medical history, the Veteran's blood pressure was measured with three sets of orthostatics, which is the standard protocol for determining hypertension.  See April 1986 Consultation Note From Veteran's Chronological Record of Medical Care.  At this time, the Veteran's blood pressure readings were within normal limits and the Veteran's treating physician expressly noted that the Veteran had normal pressure.  Id.  Moreover, the Veteran's September 1989 report of medical examination, which was conducted later in time after the medical provider's notation within the August 1986 report of medical history, reflects that the Veteran's heart was clinically normal upon examination, and that his blood pressure was within normal limits.  See September 1989 Report of Medical Examination.

The Board is further persuaded by the November 2013 VA examination report and the June 2015 VA addendum negative opinion, which articulated an explanation for the few instances within the Veteran's service treatment records where the Veteran's blood pressure readings were noted to be high.  In this regard, the June 2015 VA addendum opinion explained that an actual diagnosis (emphasis added) of hypertension is based on multiple (emphasis added) BP's, and that the Veteran's service treatment records do not reflect that the Veteran had consistent (emphasis added) elevated blood pressure readings, or that there was even a pattern of elevated blood pressure readings.  See June 2015 VA Addendum Opinion.  The Board finds this June 2015 VA addendum opinion to be highly probative as it was based on an interview, physical examination, and diagnostic testing of the Veteran.  Additionally, the June 2015 VA examiner's opinion was also based on a review of the entire claims file, and provided a detailed rationale, citing to both the facts of the Veteran's case and pertinent medical principles, and clearly contemplated the Veteran's entire medical history.

Furthermore, an evaluation of the medical evidence of record also does not justify granting service connection for hypertension.  As noted above, the earliest medical evidence of record with respect to the Veteran's hypertension diagnosis appears within the November 2004 VA examination.  See November 2004 VA Examination.  The Board finds this record to be highly probative in establishing an initial diagnosis of hypertension approximately 13 years following the Veteran's separation from service.

To the extent that the November 2004 VA examination suggests that the Veteran may have had a six-month history of hypertension at that time, the Board observes that, even if true, this timeframe would still place the earliest hypertension diagnosis still approximately 13 years following his separation from service.

The Board has considered the Veteran's statements in reaching this conclusion.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, the Veteran is competent to discuss he had elevated blood pressure and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In the present case, however, the Board finds that the Veteran is not competent to diagnose (emphasis added) any medical disorder or render an opinion as to the cause or etiology of hypertension because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology. 

In short, a preponderance of the probative and credible evidence of record is against establishing that the Veteran was diagnosed with, or treated for hypertension in service, or within one year of separation therefrom.  There is no competent medical opinion of record that otherwise links the Veteran's hypertension with his military service.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the Veteran's claim of entitlement to service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


